IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-15-00322-CR
                                 No. 10-16-00161-CR

JOSHUA DOMINGO LOREDO,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 54th District Court
                            McLennan County, Texas
                           Trial Court No. 2014-2310-C2


                                       ORDER


      In Trial Court Case No. 2014-2310-C2, appellant Joshua Domingo Loredo pled not

guilty to two counts of aggravated sexual assault (Count I and Count II) and guilty to

assault family violence by occlusion (Count III). A jury found Loredo guilty of all counts

and then assessed Loredo’s punishment at 45, 45, and 10 years in prison, respectively, to

be served concurrently. Three judgments were signed, one for each count.
        Loredo filed one notice of appeal, showing his desire to appeal from “the

Judgment and Sentence” rendered against him in Trial Court Case No. 2014-2310-C2. The

appeal therefore bears one case number, Court of Appeals No. 10-15-00322-CR.

        Loredo’s appointed appellate counsel initially filed a brief challenging only the

judgment and sentence for Count I. We ordered counsel to file either a brief bringing any

alleged error or an Anders-type motion to withdraw and a supporting brief as to Counts

II and III. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). We

suggested that if counsel filed a motion to withdraw, counsel should also file a motion to

sever as to each of those counts. See Kirven v. State, No. 10-14-00122-CR (Tex. App.—

Waco, Oct. 22, 2015, order).

        Counsel has filed a motion to withdraw and a supporting Anders brief as to Counts

II and III and has also filed a motion to sever those counts from Count I. Counsel’s motion

to sever is granted. The appeal of the judgment entered as to Count I will remain

docketed as Court of Appeals No. 10-15-00322-CR. The appeal of the judgments entered

as to Count II and III will be docketed as Court of Appeals No. 10-16-00161-CR. Counsel’s

motion to withdraw and brief in support of the motion to withdraw will be docketed in

this new appellate case number.

        Counsel has indicated that a copy of the clerk’s and reporter’s record has been sent

to appellant. Accordingly, appellant has 30 days from the date of this order to file a




Loredo v. State                                                                         Page 2
response to counsel’s brief in support of counsel’s motion to withdraw as to Counts II

and III. Appellant’s response is due, therefore, on June 27, 2016.

        The proceeding as to appellate case number 10-15-00322-CR is ready to be decided.



                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed May 26, 2016




Loredo v. State                                                                    Page 3